823 F.2d 382
SOCIETE NATIONALE INDUSTRIELLE AEROSPATIALE, Petitioner,v.UNITED STATES DISTRICT COURT FOR the DISTRICT OF ALASKA, Respondent,andSharon Griffis, Personal Representative of the Estate ofDaniel D. Doran, Deceased, Real Party In Interest.
No. 85-7556.
United States Court of Appeals,Ninth Circuit.
July 31, 1987.

Lillick, McHose & Charles and Stephen C. Johnson, San Francisco, Cal.;    Rice, Hoppner, Brown & Brunner and Patrick T. Brown, Fairbanks, Alaska, for petitioner.
Young & Sanders and Joseph L. Young, Anchorage, Alaska, for real party in interest.
Petition for Writ of Mandamus to the United States District Court for the District of Alaska;  James A. Von Der Heydt, Judge.
Before ANDERSON, SKOPIL and ALARCON, Circuit Judges.ORDER


1
During the pendency of petitioner's request for rehearing and suggestion for rehearing en banc, the parties have advised the court that the matter has been settled.  In light of that settlement, we dismiss the appeal as moot.  Our prior opinion, reported at 788 F.2d 1408, is hereby vacated.